349 F.2d 1022
Yvornia Decarol BANKS et al., Appellants,v.CLAIBORNE PARISH SCHOOL BOARD et al., Appellees.
No. 22883.
United States Court of Appeals Fifth Circuit.
August 26, 1965.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Judge.
Nils R. Douglas, New Orleans, La., Haskell A. Kassler, Boston, Mass., Alvin J. Bronstein, Jackson, Miss., Joseph Harris David, New Orleans, La., for appellants.
Harry J. Kron, Jr., Asst. Atty. Gen., Baton Rouge, La., for appellees.
Before TUTTLE, Chief Judge, and GEWIN and BELL, Circuit Judges.
PER CURIAM.


1
It is ordered that this cause be and it is hereby remanded to the district court for further consideration in light of Singleton v. Jackson Municipal Separate School District et al., 348 F.2d 729, decided by this Court on June 22, 1965, and Price v. Denison Independent School District Board of Education et al., 348 F.2d 1010, decided by this Court on July 2, 1965.